United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Pikeville, KY,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1662
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 8, 2010 appellant filed an application for review of a December 21, 2009
decision of the Office of Workers’ Compensation Programs. The appeal was docketed as
10-1662.
The Board has duly considered the matter. Although the Office concluded in its
December 21, 2009 decision that the newly submitted evidence and argument was insufficient to
warrant a merit review, in the decision the Office in fact exercised its discretionary authority
under 5 U.S.C. § 8128(a) and reopened appellants’ claim by weighing the probative value of the
newly submitted evidence and arguments. It responded to appellant’s argument regarding the
existence of a conflict between Dr. John M. McNamara, Board-certified in occupational
medicine, and Dr. Kevin T. Kavanaugh, a Board-certified otolaryngologist and second opinion
physician. With particularity, the decision compared the opinions of the physicians and found
that Dr. Kavanaugh, by virtue of the fact that he based his opinion on a review of the medical
evidence as well as a complete physical examination, would be given determinative weight;
therefore a conflict of medical opinions was not evident. By exercising its discretionary
authority reviewing the probative value of the evidence and argument, the Office in fact
conducted a merit review of appellant’s claim.

In determining whether a claimant has discharged his burden of proof and is entitled to
compensation benefits, the Office is required by statute and regulations to make findings of fact.1
Office procedure further specifies that a final decision must include findings of fact and provide
clear reasoning which allows the claimant to “understand the precise defect of the claim and the
kind of evidence which would tend to overcome it.”2 These requirements are supported by
Board precedent.3
The Board finds that the December 21, 2009 decision of the Office does not contain
adequate findings of fact and reasoning regarding the newly submitted evidence. The Office
merely indicated that weight would be accorded to Dr. Kavanaugh without providing an
explanation for this conclusion. In the absence of such findings and reasoning, appellant would not
be able to understand the precise defect of his claim and the kind of evidence which would tend
to overcome it.
The case must therefore be remanded to the Office for a proper decision which includes
findings of fact, a clear precise statement regarding the basis for the decision and a copy of
appellant’s appeal rights. After such development it deems necessary the Office should issue an
appropriate decision.

1

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

3

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 21, 2009 decision be set aside and the case remanded for further action in conformance
with this order of the Board to be followed by an appropriate decision.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

